Exhibit SOMERSET HILLS BANCORP ANNOUNCES WILLIAM F. KEEFE AS NEW DIRECTOR Bernardsville, NJ: Somerset Hills Bancorp (Nasdaq: “SOMH”), the holding company for Somerset Hills Bank, announced today that William F. Keefe has been named as a Director on the Bancorp and Bank boards effective February 25, 2009. President & CEO Stewart E. McClure, Jr. stated that “In such challenging economic times we anticipate that Mr. Keefe will be a valuable member of our Board bringing his expertise and experience to the table. Mr. Keefe has an extensive background in the financial industry and will be a tremendous asset to our Board of Directors.” It is anticipated that Mr. Keefe will serve on the Audit Committee of the Bancorpand the Asset and Liability Committee of the Bank. Keefe is a Senior Portfolio Manager with TSP Capital Management Group, LLC in Summit, NJ.
